File No. 812- UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter of the Application of WILLIAM BLAIR & COMPANY, L.L.C. WILLIAM BLAIR FUNDS 222 West Adams Street Chicago, IL 60606 APPLICATION FOR AN ORDER PURSUANT TO SECTIONS 6(c) AND 17(b) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THAT WOULD GRANT AN EXEMPTION FROM SECTION 17(a) OF THAT ACT, AND PURSUANT TO SECTION 17(d) OF THAT ACT AND RULE 17d-1 UNDER THAT ACT, PERMITTING CERTAIN JOINT TRANSACTIONS February 22, 2011 This document contains 56 pages, including exhibits Please direct all communications regarding this Application to: Copy to: Mark D. Perlow Kurt J. Decko K&L Gates LLP Four Embarcadero Center Suite 1200 San Francisco, CA 94111 (415) 882-8200 Richard W. Smirl William Blair & Company, L.L.C. 222 West Adams Street Chicago, IL 60606 (312) 236-1600 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 24549 In the Matter of WILLIAM BLAIR & COMPANY, L.L.C. WILLIAM BLAIR FUNDS 222 West Adams Street Chicago, IL 60606 File No. 812- APPLICATION FOR AN ORDER PURSUANT TO SECTIONS 6(c) AND 17(b) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THAT WOULD GRANT AN EXEMPTION FROM SECTION 17(a) OF THAT ACT, AND PURSUANT TO SECTION 17(d) OF THAT ACT AND RULE 17d-1 UNDER THAT ACT, PERMITTING CERTAIN JOINT TRANSACTIONS William Blair & Company, L.L.C., a Delaware limited liability company (“William Blair”), and the William Blair Funds, a Delaware statutory trust (the “Trust”), hereby submit this application (the “Application”) requesting an order (the “Order”) of the U.S. Securities and Exchange Commission (the “Commission”) pursuant to Sections 6(c) and 17(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), that would grant an exemption from Section 17(a) of the 1940 Act, and pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 under the 1940 Act, permitting certain joint transactions with respect to series of the Trust and any other existing or future registered open-end management investment companies or series thereof for which William Blair, or any person controlling, controlled by, or under common control with William Blair, or its or their successors (a “William Blair Affiliate”), acts as investment adviser (each currently existing series of the Trust is an “Initial Fund” or collectively the “Initial Funds” and any future registered open-end management investment company that may rely on the requested relief is a “Future Fund” or collectively the “Future Funds,” and the Initial Funds and Future Funds are referred to in this - 1 - Application as the “Funds” or individually as a “Fund”).1William Blair and the Trust are referred to as the “Applicants” in this Application. As described in this Application, the Funds desire to purchase and redeem limited liability company interests (“Interests”) of separately identified series of the William Blair China A-Share Fund, a private investment vehicle that will be organized under the laws of Delaware and will rely on the exemptions from registration under the 1940 Act provided by Section 3(c)(1) and/or 3(c)(7)) thereof (the “A Share Fund”).William Blair, or a William Blair Affiliate, will serve as the managing member of the A Share Fund.The A Share Fund will establish one or more separately identified series (the “A Share Fund Series”) to invest in China A Shares (as defined herein), with each such A Share Fund Series investing in China A Shares of different companies.2Each Fund, and other accounts managed by William Blair, will invest in Interests of an A Share Fund Series, and each A Share Fund Series is expected to be used by more than one Fund or other account managed by William Blair.As described in this Application, the A Share Fund will be the vehicle for investing in China A Shares, allowing the Funds to obtain exposure to A Shares and thereby a greater variety and number of Chinese companies than they otherwise could obtain. 1 Each existing registered open-end management company that currently intends to rely on the requested relief has been named as an applicant in this Application.Each existing or future registered open-end management investment company that may rely on the requested relief in the future will do so only in accordance with the terms and conditions of this Application. 2 Initially, one A Share Fund Series is contemplated.In the future, additional A Share Fund Series may be established to invest in different companies based generally on the particular characteristics of those companies.For example, there may be an A Share Fund Series focusing on smaller capitalization companies, another A Share Fund Series focusing on mid-to-large capitalization companies and another A Share Fund Series that invests in companies of all market capitalizations.Different investment characteristics or criteria, such as industry sectors or groupings, or company growth or income prospects, may be used in the future by other A Share Fund Series.As noted below, the process for obtaining Chinese regulatory approval to invest in A Shares is burdensome and makes it less likely that the Chinese authorities would grant approval if William Blair sought to establish a new entity, in the future, each time it sought to establish an investment pool with a different investment focus.Further, any future new entity, as a stand-alone entity, may not meet the quota minimums and other applicable requirements to obtain quota discussed below.Applicants do not believe that separate Chinese regulatory approval would be required for the addition of new A Share Fund Series, however, and are thus seeking relief for this structure even though only a single series is currently contemplated. - 2 - Applicants request the Order to permit: (i) the Funds to purchase Interests of the A Share Fund, (ii) the A Share Fund to sell its Interests to the Funds which, in each case, may not be permitted by Sections 17(a) and 17(d) of the 1940 Act, and Rule 17d-1 thereunder, due to the potential affiliations between the Funds and the A Share Fund, and (iii) the Funds and Other Accounts (as defined below) to engage in certain purchase or sale cross transactions in securities, which may not be permitted by Section 17(a) of the 1940 Act, or Rule 17a-7 thereunder, if the Funds or Other Accounts become affiliates or second-tier affiliates of each other as a result of their ownership or control of an A Share Fund Series.If the requested Order is granted, William Blair (or a William Blair Affiliate), who would serve as the Funds’ investment adviser and the managing member of the A Share Fund, and its personnel would be able to provide investment management services to the Funds and the A Share Fund that would include advice concerning the Funds’ purchases and sales of Interests of the A Share Fund.In addition, the Funds would be permitted to engage in certain cross transactions, as discussed below.For the reasons discussed below, the Applicants believe that the requested relief is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.The Applicants also believe that, with respect to the relief requested under Section 17(b), the terms of the proposed transactions, including the consideration to be paid or received, are reasonable and fair and do not involve overreaching on the part of any person concerned, and the transactions are consistent with the policy of each registered investment company and with the general purposes of the 1940 Act. I.BACKGROUND A. Applicants 1. William Blair - 3 - William Blair is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).William Blair serves as investment adviser to the Initial Funds pursuant to an investment advisory agreement between William Blair and the Trust, on behalf of each Initial Fund (the “Advisory Agreement”).As the Initial Funds’ investment adviser, William Blair is responsible for making investment decisions for the Initial Funds and for administering the business and affairs of the Initial Funds.As investment adviser, William Blair’s activities are subject to the oversight of the Board of Trustees of the Trust (the “Board”), at least a majority of whose members are not considered “interested persons” of the Initial Fund (as defined in Section 2(a)(19) of the 1940 Act) (the “Independent Trustees”).William Blair is entitled, under the terms of the Advisory Agreement, to receive monthly management fees from the Initial Funds at specified annual rates.William Blair is acting as an “investment adviser” for the Initial Funds within the meaning of Section 2(a)(20) of the 1940 Act, and serves as such pursuant to a contract subject to Section 15 of the 1940 Act.William Blair is also the principal underwriter and distributor of the Initial Funds and acts as agent of the Initial Funds in the sale of their shares.3 William Blair was founded in 1935 and has extensive experience in international investing, investing through a variety of market environments.With over $44 billion in assets under management as of December 31, 2010, including over $27 billion in assets under management invested outside of the United States, William Blair uses fundamental company analysis and stock selection as its primary investment criteria, and generally seeks equity securities of companies that historically have had superior growth, profitability and quality relative to local markets and relative to companies within the same industry worldwide, and that are expected to continue such performance. 3 The A Share Fund would not have a distributor or principal underwriter. - 4 - Besides the Funds, William Blair also manages or will manage separate accounts, collective investment trusts and funds registered in other jurisdictions, such as Canada and Luxembourg (the latter organized as UCITS funds), and may organize private pooled investment vehicles in the future.These accounts and funds (the “Other Accounts”) have similar investment objectives and strategies as the Funds, and investments in China are and will be an important aspect of many of their investment programs.These Other Accounts will invest in an A Share Fund Series along with the Funds. 2.The Trust The Trust is a Delaware statutory trust, and is registered under the 1940 Act as an open-end management investment company.The Initial Funds are currently organized as nineteen separate series of the Trust.4The Trust’s Board currently consists of eight members, six of whom are Independent Trustees.The Initial Funds have different investment objectives and strategies, as described in their prospectuses.The Initial Funds invest, to varying degrees, in emerging markets and China.For example, the Emerging Markets Growth Fund and Emerging Leaders Growth Fund each invests, under normal market conditions, at least 80% of its net assets in emerging markets securities, which includes the securities of Chinese companies.These Initial Fund’s investments are normally allocated among six different countries, and no more than 50% of such Initial Fund’s equity securities may be invested in securities of issuers in any one country at any given time.5Six 4 Eight Initial Funds currently anticipate investing in the A Share Fund Series.They are: Global Growth Fund, International Growth Fund, Institutional International Growth Fund, International Equity Fund, Institutional International Equity Fund, International Small Cap Growth Fund, Emerging Markets Growth Fund and Emerging Leaders Growth Fund.The other eleven series of the Trust currently focus on investments in the United States.In the future, if determined to be appropriate and in accordance with any such series’ (or any future series’) investment restrictions and consistent with their stated investment policies, these other series may invest in an A Share Fund Series.Any such investment will be made only in accordance with the terms and conditions of this Application. 5 The Initial Funds’ investment strategies may change over time, subject to the requirements of the 1940 Act and the rules and regulations thereunder.There is no maximum or minimum amount that must be invested in China. - 5 - other Initial Funds currently invest a portion of their assets in Chinese companies.These Initial Funds have international or global investment mandates that permit such Initial Fund to invest the greater of 35% of its net assets or twice the emerging markets component of its benchmark index in emerging markets.The remaining eleven Initial Funds do not currently invest in Chinese companies, but are not prohibited from doing so if consistent with their investment objectives, strategies and policies.Moreover, companies outside of China may seek to raise capital by listing on Chinese stock exchanges and offering China A Shares, making an investment in China A Shares through an A Share Fund Series an appropriate investment for some of the remaining Initial Funds. B.The A Share Fund The A Share Fund will be organized as a limited liability company under the Delaware Limited Liability Company Act (the “DE LLC Act”),6 with William Blair, or a William Blair Affiliate, as its managing member.The A Share Fund will not offer its Interests to the public, but intends to rely on Regulation D under the 1933 Act and Section 3(c)(1) and/or 3(c)(7) under the 1940 Act for exemptions from those Acts.As discussed in this Application, the A Share Fund will be the entity that invests in and holds China A Shares; the A Share Fund will be named as the investing vehicle in William Blair’s application to obtain a license to invest in China. Interests in the A Share Fund will be sold only to the Funds and the Other Accounts.In accordance with the DE LLC Act, the A Share Fund will establish one or more separately identified A Share Fund Series, and each Fund or Other Account will purchase interests of an A Share Fund Series; if there is more than one A Share Fund Series, a Fund or Other Account may invest in some or all of the different A Share Fund Series.To the extent there is more than one A Share Fund Series, each such series will invest in and hold a different set of China A Shares, with the China A 6 6 Del. C. Sec. 18-101 et. seq. - 6 - Shares held by one A Share Fund Series varying from those of other A Share Fund Series based on different investment characteristics or criteria.7Due to repatriation restrictions discussed below, Interests in the A Share Fund Series may not be redeemed by the Funds or Other Accounts more frequently than monthly. Neither William Blair, nor a William Blair Affiliate, will receive a fee for advising the A Share Fund Series.It is not expected that William Blair will receive fees for administrative services provided to the A Share Fund, as administrative services will be provided by an independent party.If, however, in the future administrative fees are proposed to be paid to William Blair, any such administrative fees paid to William Blair will only be paid upon a determination of the Fund’s Board made in accordance with condition 3 of this Application.The A Share Fund will not have a board; its operations will be overseen by its managing member, which will be William Blair or a William Blair Affiliate.The A Share Fund will engage service providers to support its operations, including an administrator, accountant, custodian, legal counsel and such other service providers as necessary for its operations.8The A Share Fund will not engage a distributor.No sales load, redemption fee, distribution fee or service fee will be assessed with respect to Interests issued by the A Share Fund.Each series of the A Share Fund used by a Fund will be audited; each A Share Fund Series not used by a Fund will be subject to the audit requirements applicable to the holder of its Interests (i.e., the Other Accounts). As discussed below, for a variety of reasons it is not practical or economical for the Funds to invest directly in China A Shares.The A Share Fund and the use of A Share Fund Series allow the 7 See note 2 above.While some individual holdings of China A Shares may be common to two or more A Share Fund Series, each A Share Fund Series is expected to be unique. 8 More information about the operations of the A Share Fund and its custodial arrangements appears in Section 1.E. of this Application. - 7 - Funds, and Other Accounts, to gain focused exposure to China A Shares and the expanded investment opportunities that they represent. C.China A Shares and Chinese Investment Opportunities While the absolute amount that the Funds and Other Accounts will invest directly in Chinese companies will vary over time, China’s importance has increased in the world economy.According to the April 2010 World Economic Outlook by the International Monetary Fund, China’s economic output represents approximately 13% of world Gross Domestic Product (based on purchase power).China has increased its consumption of automobiles and other consumer products, as its middle class gets larger, and its consumption of raw materials to spur infrastructure spending and industrial development affects global supply/demand dynamics, as well as developed and emerging markets alike.At the same time, the number of investable companies has grown through partial privatizations and initial public offerings.The range of companies available for investment now includes the traditional partially state-owned enterprises as well as a myriad of entrepreneurial companies.A number of these companies are not otherwise accessible to foreign investors, as they are listed only in the A Share market and, for a variety of reasons discussed below, it is not practical or economical for the Funds to invest directly in China A Shares.In sum, William Blair believes that China is a global growth driver and that the individual quality growth companies that exist there make it a natural, key part of its clients’ non-U.S. equity portfolio. A significant majority of publicly traded Chinese companies list their shares on one or more of three stock exchanges – the Shanghai, Shenzhen, and Hong Kong Stock Exchanges.The Shanghai and Shenzhen exchanges are located in mainland China, whereas the Hong Kong exchange is located in the Hong Kong Special Administrative Region.The shares of Chinese companies that are listed on the Hong Kong Stock Exchange trade in Hong Kong dollars.There are two categories of stocks that are listed on the Shanghai and Shenzhen exchanges.China “A Shares” - 8 - trade in the currency of China, the renminbi; while the face values of “B Shares” are denominated in renminbi, B Shares trade in foreign currencies (the US dollar on the Shanghai exchange and the Hong Kong dollar on the Shenzhen exchange).Until 2002, the Chinese government has restricted investment in China A Shares to domestic (i.e., Chinese) investors.The Chinese government strictly controls the ability of non-Chinese investors to convert non-Chinese currency to and from renminbi and to repatriate profits earned in China in renminbi. There are many fewer Chinese companies that have listed B Shares than those that have listed China A Shares:as of September 30, 2010, approximately 1,915 stocks are listed as A Shares (862 on the Shanghai exchange and 1,053 on the Shenzhen exchange), and approximately 107 stocks are listed as B Shares (53 on the Shanghai exchange and 54 on the Shenzhen exchange).The China A Share market also includes smaller or emerging Chinese companies that do not list B Shares.In addition, A Shares have historically traded at a large premium in price to the B Shares of the same company, as liquidity and active trading interest center on the A Share market.As of September 30, 2010, the average premium between A and B shares on the Shanghai exchange was 91% and the weighted average premium was 76%; the range of premiums ran from 261% to -11%.9The average premium between A and B shares on the Shenzhen exchange was 98% and the weighted average premium was 56%; the range of premiums ran from 213% to -1%.10Similarly, the A Shares of Chinese companies that also have listed H Shares (for companies incorporated in mainland China but listed on the Hong Kong exchange) also frequently trade at a large premium to the H Share price.The average premium at the end of September 2010 was 65% and the weighted average premium was 2.3%; the range of premiums ran from 385% to -27%.11As of the end of 9 Source: Bloomberg. 10 Source: Bloomberg. 11
